Voto particular y de conformidad emitido por la
Juez Aso-ciada Señora Naveira de Rodón.
Compartimos el criterio expresado en la opinión mayo-ritaria a los efectos de que el inciso (d) del Art. 95 del Código Penal, 33 L.P.R.A. sec. 4032(d) (Sup. 1987), no es inconstitucional. Veamos por qué.
Nuestra Carta de Derechos en la See. 7 dispone que no “se negará a persona alguna en Puerto Rico la igual pro-tección de las leyes”. Art. II, Sec. 7, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1982, pág. 275. Esta disposición no exige un trato igual para todos. Sí prohíbe el trato desigual injustificado. De manera que se pueden establecer diferen-cias en el trato, si éstas tienen una justificación objetiva. Calo Morales v. Cartagena Calo, 129 D.P.R. 102 (1991); Almodovar v. Méndez Román, 125 D.P.R. 218 (1990). Por tal razón, el Estado puede hacer clasificaciones entre las personas sin violentar dicho principio siempre y cuando la clasificación sea razonable y promueva la consecución o protección de un interés público legítimo. El problema es-triba en dictaminar cuándo la clasificación es razonable o no. Zachry International v. Tribunal Superior, 104 D.P.R. 267, 277 (1975). Para hacer tal determinación utilizamos *470dos (2) criterios(1) que han sido adoptados jurisprudencialmente. Ellos nos ayudan a examinar la ra-zonabilidad de la clasificación en controversia. P.S.P., P.P.D., P.I.P. v. Romero Barceló, 110 D.P.R. 248, 260 (1980). Estos criterios son el estricto y el tradicional o de nexo racional. Vélez v. Srio. de Justicia, 115 D.P.R. 533, 537 (1984).
El escrutinio estricto se utiliza cuando se está ante una clasificación sospechosa, o sea, aquellas que se establecen por motivo de raza, color, sexo, nacimiento, origen o condi-ción social, ideas políticas o religiosas y nacionalidad. Rodríguez Rodríguez v. E.L.A., 130 D.P.R. 562 (1992). Igual-mente se utiliza este escrutinio cuando la ley afecta derechos fundamentales como el derecho al voto, a la liber-tad de culto y a la libertad de expresión, entre otros. Rodríguez v. Depto. Servicios Sociales, 132 D.P.R. 617 (1993). Al utilizar el escrutinio estricto se presume la inconstitu-cionalidad de la ley. Por lo tanto, el Estado tiene el peso de probar que existe un interés público apremiante que justi-fica la clasificación y que ésta promueve necesariamente la consecución de ese interés. Rodríguez Rodríguez v. E.L.A., supra. Además, la clasificación deberá ser la alternativa menos onerosa para proteger el interés social deseado. Rodríguez v. Depto. Servicios Sociales, supra.
El escrutinio tradicional o de nexo racional se utiliza cuando se está ante la presencia de una legislación de ín-dole socioeconómica. Salas v. Municipio de Moca, 119 D.P.R. 625, 632 (1987); M. & B.S., Inc. v. Depto. de Agricultura, 118 D.P.R. 319, 333 (1987). Según este escrutinio, la ley se presume constitucional, de modo que quien alega *471su inconstitucionalidad tiene el peso de probarla. Zachry International v. Tribunal Superior, supra, pág. 277. Este escrutinio mantendrá la validez de la clasificación a menos que ésta sea claramente arbitraria y no pueda establecerse nexo racional alguno entre la misma y un interés legítimo del Estado. Vélez v. Srio. de Justicia, supra, pág. 538.
Teniendo en mente todo lo anteriormente expresado, analicemos el Art. 95 del Código Penal, 33 L.P.R.A. sec. 4032 (Sup. 1987), y en particular el inciso (d) del mismo.
El Art. 95(d) del Código Penal, supra, dispone que la agresión se considerará agravada cuando se cometiere por un varón adulto en la persona de una mujer o niño. No hay lugar a dudas de que el inciso (d) del Art. 95, supra, esta-blece una clasificación por sexo al disponer que cuando un varón adulto agrede a una mujer tal agresión será agravada. No obstante, esta clasificación se sostendrá si existe una adecuada justificación para ella y el Estado de-muestra que la misma resulta ser el medio menos oneroso para proteger el interés social deseado. Al analizar la vali-dez constitucional de esta disposición, debemos, pues, en primer término precisar cuál ha sido la voluntad del legis-lador al aprobar el Art. 95 del Código Penal, supra, y, en particular, el inciso (d) del mismo.
Para determinar cuál fue la intención de la Legislatura debemos acudir al historial legislativo de la ley en controversia. Si ésta tiene una exposición de motivos, por norma general allí encontraremos expresiones relativas al propósito que inspiró su creación. También debemos con-sultar otros documentos, tales como los informes de las Co-misiones que estudiaron el proyecto de ley y los debates celebrados, si la medida fue discutida en el hemiciclo. "Son también pertinentes y es propio utilizarlos en la búsqueda de la intención legislativa, los anteproyectos y los informes alrededor de los mismos que son preparados fuera de la Asamblea Legislativa, cuando ésta los tiene ante sí y adopta sustancialmente esos anteproyectos.” (Citas *472omitidas.) R.E. Bernier y J.A. Cuevas Segarrra, Aprobación e interpretación de las leyes en Puerto Rico, 2da ed. rev., San Juan, Pubs. J.T.S., 1987, Vol. I, pág. 243.
La “Ley para determinar y castigar ... [el] acometi-miento y agresión con circunstancias agravantes”, Ley de 10 de marzo de 1904, Leyes de Puerto Rico, pág. 42, es el antecedente del Art. 95(d), supra. Mediante esta ley se en-mendó el Código Penal, entonces vigente, a los fines de incluir en el mismo el delito de acometimiento y agresión con circunstancias agravantes. Esta ley, aprobada a prin-cipios del siglo, no contiene una exposición de motivos. Tampoco existe evidencia de informes o debates referentes a la misma. En ausencia de historial legislativo formal, debemos recurrir a otras fuentes para determinar la inten-ción legislativa.
Una de estas fuentes es la historia. El examen de la situación histórica al momento en que se aprobó la ley se ha reconocido como un medio para descubrir la intención legislativa. Ripoll Alzuru v. Rosa Pagán, 121 D.P.R. 1, 12 (1988); Milán Rodríguez v. Muñoz, 110 D.P.R. 610, 613 (1981); Zachry International v. Tribunal Superior, supra, pág. 280; Celis Alquiler v. Méndez, 18 D.P.R. 88, 92 (1912); United States v. Freight Association, 166 U.S. 290, 318-319 (1897); Bernier y Cuevas Segarra, op. cit., págs. 369, 383-384 y 385. Esto por razón de que entre los propó-sitos de la acción legislativa se encuentran el “\t\rata\r\ de corregir un mal, alterar una situación existente, comple-mentar una reglamentación vigente, fomentar algún bien específico o el bienestar general, reconocer o proteger un derecho, crear una política pública o formular un plan de gobierno”. (Énfasis suplido.) Bernier y Cuevas Segarra, op. cit., págs. 245-246. En este sentido, la historia nos ayuda a entender las razones que guiaron o motivaron al legislador al aprobar la ley. Pasemos, pues, a considerar la historia pertinente a la aprobación de la “Ley para determinar y *473castigar ... [el] acometimiento y agresión con circunstan-cias agravantes”, Ley de 10 de marzo de 1904, supra.
El cambio de soberanía de 1898 nos trajo como secuela forzada un cambio en las leyes que regían nuestra convi-vencia social. Por disposición de la Carta Orgánica de 1900 (Ley Foraker) se creó una Comisión para “revisar las leyes de Puerto Rico, como también los varios códigos de proce-dimientos ... [y] para formular y proponer las leyes que fueren necesarias para formar un gobierno sencillo, armó-nico y económico; establecer justicia y asegurar su pronta y eficaz administración”. Ley Foraker, 31 Stat. 77, Documentos Históricos, Sec. 40, L.P.R.A. Tomo 1, ed. 1982, pág. 51. Los miembros de esta Comisión, dos (2) norteamericanos y un (1) puertorriqueño(2) se reunieron en Estados Unidos y Puerto Rico, y realizaron audiencias públicas en nuestra isla. En el informe que la Comisión sometió al Congreso expresó con relación a su examen del Código Penal que “[e]l trabajo de la comisión debía abrazar ..., una revisión del Código Penal, con el objeto de adaptar la enumeración de los delitos que contiene, definición y castigo de éstos, al sistema americano”. Informe de la comisión para revisar y compilar las leyes de Puerto Rico, Washington, Government Printing Office, 1901, Tomo I, págs. 27-29. El Con-greso no tomó acción sobre las recomendaciones de la Comisión. E.A. Torres, The Puerto Rico Penal Code of 1902 — 1975: A Case Study of American Legal Imperialism, XLV Rev. Jur. U.P.R. 1, 14-15 (1976).
El 31 de enero de 1901 la Legislatura de Puerto Rico aprobó una ley para crear una Comisión de Códigos. Su tarea era “compilar, revisar y codificar un sistema de leyes para Puerto Rico, que incluirá ... un Código Penal. Por este decreto se ordena [a] dicha Comisión de Códigos que dé cuenta con todos sus trabajos al Gobernador de Puerto *474Rico, quien someterá los Códigos que ella proponga [a] la próxima Asamblea Legislativa de Puerto Rico”. Ley-creando una Comisión de Códigos, Ley de 31 de enero de 1901, Leyes de Puerto, págs. 161-162. Esta Comisión(3) re-comendó la adopción casi ad verbatim del Código Penal de California de 1873. A esta recomendación se opuso el comi-sionado puertorriqueño. No obstante, el Consejo Ejecutivo y la Cámara de Delegados, órganos legislativos de aquel momento, aprobaron la adopción del susodicho Código Penal para Puerto Rico. C. Delgado Cintrón, Derecho y colo-nialismo: la trayectoria histórica del derecho puertorriqueño, Río Piedras, Ed. Edil, 1988, pág. 96. Véanse: M. Rodríguez Ramos, Breve historia de los códigos puertorriqueños, XIX Rev. Jur. U.P.R. 233, 262-272 (1950); L. Muñoz Morales, Compendio de legislación puertorriqueña y sus precedentes, Río Piedras, Junta Editora de la U.P.R., 1948, págs. 25-26 y 120-122.
De esta manera se adoptó un Código Penal para Puerto Rico en 1902. Éste no contenía, en el capítulo referente a la agresión, una disposición relativa a una modalidad agra-vada del delito para cuando un hombre agrediera a una mujer. (4)
*475Este Código ha sido duramente criticado, principal-mente por no responder a la realidad puertorriqueña. M. Rodríguez Ramos, Nuestro Código Penal vigente y el ante-proyecto de reforma de 1926, I Rey. Jur. U.P.R. 49, 50-51 (1932); M. López Rey y Arrojo, Estudio penal y criminoló-gico del proyecto oficial del Código Penal de 1967 para Puerto Rico, 2da ed., San Juan, Comisión de Derechos Ci-viles, 1969, págs. 7-8; Torres, supra, págs. 45-47. En este sentido se expresa el ex Juez Presidente Señor José Trías Monge en su obra Historia Constitucional de Puerto Rico, Río Piedras, Ed. Universitaria, 1980, Vol. I, págs. 286-287:
La legislación producida durante los benios republicanos fue fiel reflejo de los tiempos. La particular consecuencia para el desarrollo del derecho puertorriqueño fue la importación en masa de códigos norteamericanos de escasa relación con el me-dio local. (Enfasis suplido.)
El 10 de marzo de 1904 se aprobó una ley que enmendó el Código Penal de 1902. La ley creaba, entre otras cosas, diez (10) agravantes del delito de acometimiento y agresión.(5) A través de ella se incorpora en nuestro Código *476Penal una modalidad agravada para cuando un hombre comete este delito contra una mujer. Este articulado pro-viene del Código Penal de Texas vigente en aquel momento. Lange v. El Pueblo, 24 D.P.R. 854, 855 (1917). No contamos con debates ni informes legislativos referen-tes a esta ley. No obstante, esto no es óbice para que inda-guemos cuál fue la intención del legislador al incorporar en nuestro Código Penal, como un delito específico, la agre-sión que inflige un hombre contra una mujer. Como men-cionáramos anteriormente, recurriremos al examen de los hechos históricos relacionados con la aprobación de la ley en busca de datos que nos permitan determinar cuál fue la intención legislativa.
La sociedad puertorriqueña de finales del siglo dieci-nueve y principios del veinte fue una que se caracterizó por la presencia de gran violencia en las relaciones interpersonales. Technical Services of Puerto Rico, Inc., Etiología de la violencia en Puerto Rico, Río Piedras [s. ed.], 1977, Vol. III, pág. 62. El historiador puertorriqueño Fernando Picó ha documentado la existencia de agresiones de hombres contra mujeres, desde mediados del siglo diecinueve.(6)
Otra fidedigna fuente de información sobre las agresio-*477nes contra mujeres resulta ser la literatura de aquel momento. Technical Services óf Puerto Rico, Inc., supra, págs. 62-64. Particularmente la novela naturalista de esa época. Podemos, pues, utilizar estas novelas porque en ellas el escritor se dedica a retratar su realidad circundante. El autor es un observador o expectador de la realidad social. Algunos estudiosos y críticos de la litera-tura describen el naturalismo como un realismo descarnado. El escritor naturalista describe los aconteci-mientos de una manera cruda, sin suavizarlos. En sus des-cripciones éste se apega a la realidad, aún cuando ésta resulte, según algunos, nauseabunda. Véase, sobre el na-turalismo en general, J.M. Guzmán, Apuntes sobre la no-velística puertorriqueña, Madrid, Ed. Hauser y Menet, 1960, pág. 23.
La novela naturalista es el producto de un detenido pro-ceso de observación y estudio de la sociedad por parte del autor. (7) La novela La Charca de Manuel Zeno Gandía, pu-blicada en 1894, pertenece al movimiento naturalista. Tanto intelectuales de aquel tiempo como contemporáneos consideran a La Charca como un retrato de los problemas sociales de esa época. Véanse: Carta de Eugenio María de *478Hostos a Julio Henna y Manuel Zeno Gandía (25 de junio de 1899), publicada en E.M. de Hostos, Obras Completas, 2da ed., San Juan, Ed. Instituto de Cultura Puertorri-queña, 1969, T. IV, pág. 215; R. Cartagena, Puerto Rico Enfermo, Río Piedras, Ed. Cultural, 1983, pág. 40. Entre estos problemas Zeno enfatiza el de la violencia contra la mujer a manos del hombre. El personaje principal de la novela, Silvina, es una mujer campesina víctima de la agresión física por parte de los hombres con los que se relaciona.(8)
Las fuentes históricas y literarias que hemos exami-nado nos presentan una innegable realidad. La mujer era considerada por el hombre como propiedad u objeto. Tal percepción propició la violencia contra ésta y generó un grave problema social. Esta era la situación prevaleciente al momento del cambio de soberanía.(9) El Código Penal de 1902 no recoge esta realidad porque, como ya menciona-mos, éste estaba totalmente deslindado de ella.
El problema de agresión contra la mujer persistía a principios del presente siglo. Esto se puede captar al estu-*479diar los medios noticiosos de esa época. Precisamente en los meses anteriores al de la enmienda al delito de acome-timiento y agresión, el periódico La Democracia informó sobre una serie de incidentes de agresiones de hombres contra mujeres. La Democracia, 7 de enero de 1904, pág. 4; La Democracia, 19 de febrero de 1904, pág. 4; La Democracia, 29 de febrero de 1904, pág. 4.
Todas las fuentes que hemos examinado demuestran que al momento de aprobarse la enmienda al Código Penal los actos de violencia perpetrados por hombres contra mu-jeres constituían un grave problema social. A fin de ata-carlo directamente y destacar así, como política pública, el repudio oficial del Estado a la violencia del hombre contra la mujer, la Legislatura enmendó el Código para sancionar con mayor rigor esta conducta criminal. Reconoció de esta forma que la violencia del hombre contra la mujer va diri-gida a atacar no sólo la integridad personal de la mujer, sino también un ideal social general, el de la igualdad.
Esta modalidad del delito de agresión agravada se man-tuvo en los proyectos de reforma del Código Penal de los años 1967,1969 y 1972. En el Mensaje del Gobernador a la Asamblea Legislativa Presentando el Anteproyecto del Có-digo Penal, en 1967, éste enfatizó la necesidad de un nuevo Código que se adaptara a nuestra realidad social. No obs-tante, añadió, “este nuevo cuerpo legal debe también man-tener en el presente y proyectar hacia el futuro aquellas instituciones que, aunque vigentes por largos períodos de tiempo, han logrado evolucionar y por su previsión y flexi-bilidad responden a las realidades actuales”. Proyecto de Código Penal para Puerto Rico y mensajes, informes, tablas e índice, Orford, Equity Publishing Corp., 1967, págs. vii-viii. De igual manera el autor del anteproyecto, Francisco Pagán Rodríguez, se expresó en su informe explicativo. “El presente es un proyecto de nuevo Código Penal y no una ley de reformas. Del Código vigente se han conservado so-lamente aquellas disposiciones que por su previsión y fie-*480xibilidad se adaptan a las necesidades de nuestra vida actual.” íd., pág. lxiii. Así encontramos que el Informe de la Comisión de lo Jurídico Penal del Senado sobre el P. del S. 581 de 9 de marzo de 1967, 5ta Asamblea Legislativa, 3ra Sesión Ordinaria, en su Art. 123(d) sancionaba la agresión agravada “[c]uando se cometiere por un varón adulto en la persona de una mujer ...”. Íd., pág. 39. El Informe de la Comisión de lo Jurídico Penal del Senado sobre el P. del S. 19 de 14 de enero de 1969, 6ta Asamblea Legislativa, Ira Sesión Ordinaria, págs. 39-40, también mantuvo esta mo-dalidad del delito de agresión agravada. Finalmente, el An-teproyecto de Código Penal para Puerto Rico, preparado por la Oficina de Justicia Criminal del Departamento de Justicia, también conservó el delito. F. Alfaro de Quevedo, Anteproyecto de un Código Penal para Puerto Rico, San Juan, Departamento de Justicia, 1972, págs. 9 y 71-72. Unicamente José Miró Cardona, en su Borrador para un Código Penal para Puerto Rico, abogó por la completa eli-minación del delito de agresión y su sustitución por el de lesiones J. Miró Cardona, Borrador y notas explicativas al proyecto de Código Penal redactado por Francisco Pagán Rodríguez, Río Piedras [s. ed.], 1970, T. 1, págs. 48-49 y T. 2, págs. 43-49.
Estos intentos de reforma no alcanzaron su cometido. Es en 1974 que se logra adoptar un nuevo Código Penal para Puerto Rico. En los informes de las comisiones legis-lativas sobre el P. del S. 753, éstas manifestaron su inten-ción de lograr que el nuevo Código atendiera los problemas específicos de la sociedad y respondiera a las necesidades de ella. Informe de la Comisión de lo Jurídico Penal del Senado sobre el P. del S. 753 de 19 de marzo de 1974, 7ma Asamblea Legislativa, 2da Sesión Ordinaria, pág. 2. En este sentido se expresó que:
[e]Z Código Penal es una respuesta a la historia, a la cultura y a la dinámica social de una comunidad. En el quehacer de las vistas y en la Comisión debatimos sobre los caracteres y contor-*481nos de nuestra sociedad y qué bienes desea proteger y cómo es que puede atesorarlos. (Enfasis suplido.) Informe de la Comi-sión de lo Jurídico Penal de la Cámara de Representantes sobre el P. del S. 753 de 17 de junio de 1974, 7ma Asamblea Legisla-tiva, 2da Sesión Ordinaria, pág. VIII.
Estas manifestaciones son evidencia fehaciente de que la Legislatura estudió el proyecto del nuevo Código Penal a la luz de la realidad social existente en 1974. Ello debido a que su propósito era aprobar un Código que pudiera ser instrumento útil en la lucha contra la criminalidad.
Como parte del proceso de estudio del P. del S. 753 se analizó el Código Penal de 1902, entonces vigente. Informe de la Comisión de lo Jurídico Penal de la Cámara de Re-presentantes sobre el P. del S. 753, supra, págs. XX-XXIII. Sobre éste se concluyó que el mismo “ha quedado rezagado en el tiempo y ha perdido su adecuación y adaptabilidad tanto conceptual como dinámica a los tiempos que vivimos ...”. Íd., pág. XXIII. Sin embargo, es importante notar que la Comisión de lo Jurídico Penal de la Cámara de Repre-sentantes expuso en su informe que se conservarían aque-llos delitos del Código de 1902 que estaban acordes con la realidad.
En la Parte Especial se han conservado aquellas instituciones del Código vigente que se adaptan bien a nuestra vida actual, se han mejorado aquellas que resultan inadecuadas y se han in-cluido (sic.) nuevos delitos y penalidades a tono con nuestro mundo moderno. (Énfasis suplido.) Íd., pág. XLI.
Entre los delitos que se conservaron se encuentra el de agresión agravada en la modalidad que estamos examinando. P. del S. 753 de 1974, págs. 37-38. Estas de-claraciones de las comisiones legislativas son prueba de que se hizo un análisis de los delitos del Código de 1902 a fin de determinar si éstos estaban o no acordes con el pro-pósito de la legislación. A saber, la adopción de un nuevo Código Penal ajustado a la realidad social prevaleciente. El hecho de que se mantuviera en el delito de agresión agra-vada la modalidad relativa al hombre que agrede a una *482mujer, es evidencia de que ésta satisfizo el propósito legis-lativo de crear un. Código Penal que atendiera a los proble-mas específicos de la sociedad.
Otra prueba de esto la encontramos en el hecho de que en el P. del S. 753, supra, se eliminaron dos (2) modalida-des del delito que aparecían en el anterior Código: la refe-rente al uso de instrumentos o medios que infirieren des-honra a la persona agredida y la relativa a la agresión cometida por personas disfrazadas. Véase P. del S. 753, esc. 5. El Departamento de Justicia, en su análisis del nuevo Código, expresó que la eliminación de estos incisos se debió a “que esos actos respondían a momentos históricos en que se utilizaban dichos medios para agredir”. Oficina de Jus-ticia Criminal, Código Penal de Puerto Rico comentado: Ley Núm. 115 de 22 de julio de 1974, San Juan, Departa-mento de Justicia, 1974, pág. 123. Por lo tanto, la perma-nencia del inciso relativo a la agresión cometida por un hombre contra una mujer implica que éste, contrario a los eliminados, mantenía su vigencia.(10)
Hemos expuesto el desarrollo de nuestro Código Penal a partir del cambio de soberanía para demostrar que la in-troducción en nuestro Derecho del delito de agresión agra-vada, en su modalidad relativa al hombre que agrede a la mujer, responde al deseo de confrontar y combatir un grave problema social real. Un problema endémico que justificó la permanencia del delito en el Código de 1974.
Además, no podemos cerrar los ojos ante el hecho de que en la actualidad existe una tendencia hacia el aumento en el número de agresiones contra mujeres. Tal realidad fue precisamente la que motivó al legislador a reconocer la ne-cesidad de atender con aún mayor especificidad la modali-dad de la agresión contra la mujer conocida como “violen-cia doméstica”. Ley de Violencia Doméstica, Ley Núm. 54 *483de 15 de agosto de 1989 (8 L.P.R.A. sec. 601 et seq.). Esta modalidad, por sus características muy particulares, exigía un tratamiento especial. La Ley Núm. 54, supra, estableció un esquema, civil y criminal, para atender estas circunstancias. Ahora bien, el Art. 1.2 de la Ley Núm. 54, supra, 8 L.P.R.A. sec. 601, que recoge la política pública del Estado en este sentido, claramente revela que a pesar de la legislación ir dirigida a penalizar la conducta tanto de hombres como de mujeres, su preocupación primordial fue por las agresiones contra las mujeres y los menores, quie-nes resultan ser mayormente las víctimas:(11)
El Gobierno de Puerto Rico reconoce que la violencia domés-tica es uno de los problemas más graves y complejos que con-fronta nuestra sociedad. En el desarrollo de la política sobre este asunto, debemos dar énfasis a atender las dificultades que las situaciones de violencia doméstica presentan, particular-mente a mujeres y menores para preservar su integridad física y emocional, procurar su seguridad y salvar sus vidas.
La violencia doméstica es una de las manifestaciones más críticas de los efectos de la inequidad en las relaciones entre hombres y mujeres. Las ideas, actitudes y conductas discrimi-natorias también permean las instituciones llamadas a resolver y á prevenir el problema de la violencia doméstica y sus consecuencias. Los esfuerzos de estas instituciones hacia la identificación, comprensión y atención del mismo han sido limi-tados y en ocasiones inadecuados. (Enfasis suplido.) Art. 1.2 de la Ley Núm. 54, supra.
Ahora bien, llegar a la conclusión de que una vez apro-bada la legislación especial contra la violencia doméstica *484ya resultaba innecesario el Art. 95(d), supra, es darle la espalda a una triste realidad que permea no sólo en nues-tra sociedad, sino también en la mayor parte de las socie-dades del mundo actual.(12) Resulta significativo el hecho de que a pesar de que se aprueba la Ley Núm. 54, supra, se mantuvo vigente la protección del Art. 95(d), supra; un claro reconocimiento de que el problema de la violencia contra la mujer no se limita a una relación de pareja, sino que también persiste el grave problema de la mujer que es víctima de agresión por parte de desconocidos. En otras palabras, el legislador aunque particularizó una modali-dad para atenderla con mayor especificidad, ha reconocido que aún existe un problema de violencia generalizada contra. la mujer. La Legislatura escogió como instrumento de lucha contra este problema de violencia generalizada la legislación penal, el Art. 95(d), supra.
Una de las finalidades principales de la creación de de-litos es lograr, a través de los mismos, un efecto disuasivo en la sociedad y la modificación de patrones de conducta nocivos. El declarar como delictiva un tipo de conducta va encaminado a crear conciencia del problema, paso indispensable éste para desarraigar una serie de valores, mitos y patrones culturales que perpetúan la conducta que se quiere modificar. En este sentido, con relación al Código Penal de 1974, se expresó que
“[tjoda sanción penal necesariamente depende del comporta-miento pasado de los seres humanos. En base a (sic.) ese com-portamiento pasado es que se estructura la ley penal, con el objetivo de controlar la conducta humana futura. La conducta humana pasada que debemos tomar en consideración es la que realmente representó un peligro para la sociedad y cuya recu-rrencia debe evitarse. En este sentido, hay que tener presente que la conducta humana está altamente influenciada por el te-mor al castigo y aquí reside el efecto disuasivo del Código. (Én-*485fasis suplido.) Informe de la Comisión de lo Jurídico Penal de la Cámara de Representantes sobre el P. del S. 753, supra, pág. XIX. Véase, además, Informe de la Comisión de lo Jurídico Penal del Senado sobre el P. del S. 753, supra, pág. 13.
El establecer como firme política pública del Estado el que no se tolerará la agresión contra la mujer, ya sea por conocidos o por desconocidos, tiene el importante efecto de socavar el nocivo proceso de racionalización que a menudo, tanto el ofensor como la sociedad, llevan a cabo para justi-ficar la agresión y que contribuye a perpetuar este mal social. Esta racionalización conduce a excusar ese compor-tamiento criminal: (1) dévaluando a la víctima por conside-rar que ésta no posee valor alguno en sí misma o por haber actuado en forma que hace que la agresión sea merecida; (2) “negando a la víctima convencido de que ésta no sufrirá o que es la agresión lo que ésta realmente desea; (3) rede-finiendo su conducta no como acto criminal, sino como jus-ticiero o retributivo y (4) considerando injusta la ley que prohíbe o exige la conducta, por lo que se justifica su actuación”. O.E. Resumil de Sanfilippo, Derecho Procesal Penal, Orford, Equity Publishing Co., 1990, T. 1, pág. 210.
Los tratadistas Sir Leon Radzinowicz y Joan King sos-tienen que hay dos (2) tipos de disuasión intrínsecos a la ley penal. La “disuasión individual” es aquella que va diri-gida a prevenir al ofensor para que no repita su conducta criminal. Mientras que la dirigida a prevenir a toda la co-munidad para que no realice ese tipo de conducta se conoce como la “disuasión general”. L. Radzinowicz y J. King, The Growth of Crime: The International Experience, Nueva York, Ed. Basic Books, 1977, pág. 126. La profesora Resu-mil de Sanfilippo también sostiene que “[l]a disuasión apo-yada en la fuerza que la amenaza de la pena puede tener sobre el individuo para quitarle la voluntad de infringir las normas penales” es una finalidad de la sanción penal. O.E. Resumil de Sanfilippo, Criminología General, 2da ed., Río Piedras, Ed. U.P.R., 1992, pág. 161.
Al aprobar el Art. 95(d), supra, la Legislatura puntua-*486lizó el que la violencia contra la mujer constituye una grave injusticia pública y no simplemente una desventaja personal. Manifestó de esta forma su intención de lidiar con el persistente problema social de agresión del hombre contra la mujer. El crear un delito específico que identifica como conducta criminal agravada la agresión de un hombre contra una mujer refleja que la intención legislativa va más allá de simplemente establecer un mecanismo general de protección a la mujer. Su propósito primordial obvia-mente va dirigido a disuadir a los hombres de la comuni-dad que estuviesen inclinados a incurrir en estos actos de violencia, y a tratar de cambiar sus patrones de conducta. Su finalidad es lograr que la mujer se pueda sentir segura, tanto en la calle como en el hogar, y hacer que el sistema de justicia criminal responda más adecuadamente a las ne-cesidades de las mujeres en nuestra sociedad. Este es el interés que el Estado pretende adelantar mediante el Art. 95(d) del Código Penal, supra.
Una vez determinado cuál es el interés estatal que se procura adelantar con la disposición de ley en controversia, lo que procede es que se examine si éste es un interés apre-miante del Estado. 3 Treatise on Constitutional Law: Substance and Procedure Sec. 18.3, pág. 15 (1992). El Estado tiene el deber de velar por el bienestar general de la comunidad. En el ejercicio de este deber, atiende con pre-ferencia aquellos problemas sociales que atentan contra ese bienestar. Según ya hemos expuesto, las agresiones perpetradas por hombres en contra de mujeres constitu-yen, desde hace muchos años, un alarmante problema social en Puerto Rico. Particularmente debido a que inciden sobre la integridad personal de un amplio sector de la po-blación y socavan el ideal de igualdad. Esta conducta me-noscaba grandemente el bienestar general. Por lo tanto, el interés del Estado en disuadir a sus miembros para que desistan de ella, y en modificar patrones de conducta noci-*487vos que tan arraigados están en nuestro pueblo, es un in-terés de naturaleza apremiante.
Finalmente, debemos considerar si la clasificación en controversia, es decir el Art. 95(d), supra, resulta ser el medio menos oneroso para alcanzar el interés apremiante del Estado. Recordemos que el interés del Estado es disua-dir y modificar la conducta agresiva de los hombres contra las mujeres.
El Art. 95(d), supra, es el medio menos oneroso para adelantar este interés estatal. Al puntualizar y sancionar específicamente las agresiones cometidas por hombres contra mujeres, el Estado está tratando de alcanzar el objetivo de la disuasión y modificación de la conducta de un sector numeroso de la población masculina. El delito de agresión simple y las modalidades agravadas (e) y (g), aunque san-cionan la conducta, no enfocan específicamente ni destacan el grave problema social que se quiere atacar y, por ende carecen, del efecto disuasivo y modificador que el Estado desea alcanzar como parte de su lucha para erradicar la lacra social que constituye la violencia del hombre contra la mujer.
El inciso (d) del Art. 95, supra, es el único que satisface este interés apremiante del Estado. Al particularizar, no sólo la conducta sancionada sino también a la víctima y al victimario, logra generar conciencia sobre la gravedad del problema y puntualiza el repudio oficial de la comunidad hacia la conducta que allí se criminaliza, propiciando así el efecto disuasivo y modificador deseado. Por lo tanto, el Art. 95(d) del Código Penal, supra, satisface el examen de es-crutinio estricto y no hay vicio de inconstitucionalidad en él.

(1) Aunque en Puerto Rico aún no lo hemos adoptado, en otras jurisdicciones se utiliza también el escrutinio intermedio. Este se usa cuando la clasificación que hace el legislador afecta “intereses individuales importantes”. León Rosario v. Torres, 109 D.P.R. 804, 814 (1980). El mismo requiere que la clasificación adelante un legítimo interés gubernamental y que esté sustancialmente relacionada con dicho interés. 3 Treatise on Constitutional Law: Substance and Procedure Sec. 18.3, pág. 17 (1992). Véase también la opinión disidente del ex Juez Presidente Señor Pons Núñez en Pueblo Int’l, Inc. v. Srio. de Justicia, 122 D.P.R. 703 (1988).


(2) Los miembros de esta Comisión fueron los señores Joseph F. Daly, Leo Stanton Rowe y Juan Hernández López.


(3) En esta ocasión, el Sr. John M. Keedy sustituyó al Sr. Joseph E. Daly. Éste estuvo encargado de la revisión del Código Penal.


(4) “Art. 232. — Se entenderá por acometimiento (assault) la tentativa ilegal de inferir algún daño violento en la persona de un semejante, acompañada de la aptitud para realizarla al tiempo de intentarse.
“Art. 233. — Todo acometimiento se castigará con multa máxima de quinientos dollars, [o] cárcel por un término máximo de tres meses.
“Art. 234. — Por agresión (battery) se entenderá el empleo voluntario é ilegal de fuerza o violencia contra la persona de un semejante.
“Art. 235. — Toda agresión se castigará con multa máxima de mil dollars, ó cár-cel por un término máximo de seis meses, ó ambas penas, á discreción del tribunal.
“Art. 236. — Toda persona que voluntaria y maliciosamente pusiere ó arrojare, ó hiciere poner ó arrojar, vitriolo, ácido corrosivo, ó cualquiera clase de sustancia cáus-tica, sobre la persona de un semejante, con intención de lastimar las carnes o desfi-gurar el cuerpo de dicha persona, incurrirá en pena de presidio por un término mínimo de un año y máximo de catorce años.
“Art. 237. — Toda persona culpable de acometimiento contra la persona de un semejante, con arma ó instrumento mortífero, ó empleando medios violentos capaces de producir grave daño personal, incurrirá en pena de presidio por un término máximo de diez años, ó cárcel por un término máximo de dos años ó multa máxima *475de cinco mil dollars, ó ambas penas.” Estatutos revisados y códigos de Puerto Rico, Código Penal de Puerto Rico, Arts. 232-237, 1902, págs. 578-579.


(5) Esta ley dispone, en su parte pertinente:
“Sección 6. — Todo acometimiento y agresión será considerado con circunstancias agravantes en los siguientes casos: 1. Cuando se cometa en la persona de un funcio-nario legal en el cumplimiento de sus deberes, en caso de saberse ó haberse hecho saber [a] la persona que cometiere el hecho, que la persona agredida era un funcio-nario en el desempeño de un deber oficial. 2. Cuando se cometiere en un tribunal de Justicia ó en cualquier sitio religioso ó en algún lugar donde se hallaren reunidas varias personas con fines lícitos. 3. Cuando la persona que cometiere el hecho, entre en la morada de una familia particular y cometiere allí la falta de acometimiento y agresión. 4. Cuando se cometiere por una persona robusta y de fuerzas corporales en la de un anciano 6 decrépito. 5. Cuando se cometiere por un varón adulto en la persona de una mujer 6 niño. 6 por una mujer adulta en la de un niño. 6. Cuando el instrumento ó los medios que se emplearen fueren tales, que infirieren deshonra [a] la persona agredida, como acometimiento y agresión con foete, azote o bastón. 7. Cuando se infiere una herida grave [a] la persona agredida. 8. Cuando se cometiere con- armas mortíferas en circunstancias que no revistiesen la intención de matar o mutilar. 9. Cuando se cometiere con intención premeditada para el fin calculado de inferir graves heridas corporales. 10. Cuando se cometiere por cualquier persona o personas disfrazadas.
“Sección 7. — Las circunstancias agravantes mencionadas en la sección prece-dente son de diferentes grados y el Tribunal tomará en consideración dichas circuns-*476tancias al dictar sentencia ó imponer la pena correspondiente.
“Sección 8. — La pena correspondiente al delito de acometimiento de carácter grave ó al de acometimiento y agresión de la misma naturaleza, consistirá en multa que no bajará de $50.00 ni excederá de $1,000.00 ó de prisión en cárcel que no bajará de un mes ni excederá de dos años, ó ambas penas, multa y prisión.” (Énfasis suplido.) Ley de 10 de marzo de 1904, Leyes de Puerto Rico, págs. 42-43.


(6) Véase, por ejemplo, lo siguiente:
“El 2 de junio de 1852 el comisario remite al alcalde a la esposa de Luis de la Rosa
‘porque la cela con un criado de esta casa, y a cada momento emprenden una cuestión; ya estoi cansado de amenasarlos con esa cárcel, y me dise el referido Luis de la Rosa, que es impocible que se degen de riñas, hasta que pare en una desgracia; por consiguiente lo pongo en conocimiento de V. para ver modo de rremediarlo antes.’ [(Cita omitida.)]
“El 23 de febrero siguiente Bigio pide al alcalde que le de (sic) una reprensión a Teodoro Villegas ‘por haber aporreado a su Mujer, y siendo ella mejor que el en cuanto a su conducta.’ ” F. Picó, Vivir en Caimito, 2da ed., Río Piedras, Ed. Huracán, 1989, pág. 122.
*477“Los expedientes judiciales son remisos en detallar violaciones de las mujeres. Es posible que pocas víctimas de tales atropellos hayan querido prestar testimonio y someterse a interrogatorios sobre el particular. No obstante, la tradición oral con-servó la memoria de múltiples atropellos a mujeres.” F. Picó, 1898: La Guerra después de la Guerra, Río Piedras, Ed. Huracán, 1987, pág. 99.


(7) “La novela naturalista es una novela de observación y análisis. El novelista todavía inventa, traza un plan, para con él reproducir un trozo de vida cotidiana. Pero esto es sólo el principio. Los hechos aparecen como el desarrollo lógico de los personajes. La cuestión —dice Zola— consiste en poner en pie a criaturas vivas que interpreten la comedia humana con la mayor naturalidad posible delante de los lectores. El novelista, en tanto, se empeña en esconder lo imaginario tras ese aspecto de realismo ....
“En este tipo de trabajo la imaginación no cuenta para nada. Lo que tiene validez es el trabajo de recolección y ordenación de los materiales documentales .... Lo primero que debe hacer es informarse bien, recoger notas, de todo cuanto pueda saberse del ambiente que desea tratar. Tanto mejor si puede tener contacto personal con ese ambiente .... Conocer los lugares de desarrollo de su novela es su responsabilidad. Al final, hará mover unos personajes ‘reales’ en un medio ‘real’ con lo cual se procura dar al lector ‘un fragmento de vida humana.’ ” (Enfasis suplido.) E. Álvarez, Manuel Zeno Gandía: estética y sociedad, Río Piedras, Ed. U.P.R., 1987, págs. 26-27.


(8) Estos pasajes de la obra evidencian lo señalado:
“Gaspar, de cincuenta años, facciones repulsivas, mala catadura, pelo enmara-ñado y aliento aguardentoso, no era un marido manso. La niña cayó en manos de un marido avieso, del marido grosero, del compañero bestial, siempre con mano dis-puesta a descargar el bofetón, siempre con los labios abiertos para arrojar la blasfemia. Cuando Silvina consideró su desgracia, pensó en manejar el timón de la nueva vida. Vano empeño, porque la voluntad de Gaspar la hizo más esclava, y el despotismo de su temperamento la dominó por completo.
“Silvina en su nueva vida, no aspiraba a mucho: que la mantuvieran, que la consideraran, que no la hicieran sufrir con malos tratamientos ....
“Pero Marcante, que no era cuerda de arpa, no vibraba acorde. Quiso una mujer y la encontró. Necio, vanidoso y pedante, no se había preguntado nunca lo que era una mujer ....
“De ese modo, a la primera desavenencia que interpuso entre ellos la dignidad o la miseria, la mano del déspota se alzó villana y sobre el semblante de la víctima cayó la bofetada del más fuerte.” (Énfasis suplido.) M. Zeno Gandía, La Charca, México, Ed. Orión, 1958, págs. 42-43 y 262-263.


(9) Persistía a principios de siglo, y aún persiste en gran medida, una visión del mundo que promueve una percepción de éste que confunde al hombre con todas las personas: el concepto hombre-razón. Segundo Informe de Progreso sobre la Implan-tación en Puerto Rico de la Ley para la Prevención e Intervención con la Violencia Doméstica de marzo de 1993.


(10) En 1983 se enmendó el Art. 95 (33 L.P.R.A. sec. 4032 (Sup. 1987)), a los fines de convertir en delito grave dos modalidades del mismo. Esta ley no afectó el inciso que estamos examinando.


(11) Recordemos que el Art. 95(d), 33 L.P.R.A. sec. 4032(d) (Sup. 1987), no per-mite tener una idea exacta de cuántas esposas o compañeras son víctimas de mal-trato por parte de sus cónyuges o compañeros. Sobre este particular nos comenta Teresita Grovas, en Maltrato físico a la mujer en Puerto Rico, 7 (Núms. 1 y 2) Homines U.I.A., 243 (1983), que
“...el hecho de que no exista un delito tipificado como agresión de la esposa por parte del marido no permite a la Policía tener estadísticas sobre la cantidad de delitos de este tipo que se cometen durante un período de tiempo, toda vez que aparecen bajo agresión agravada, pero no hay modo de saber quién ha podido ser la persona perjudicada o agredida. Bajo esta clasificación general de agresión agravada pueden aparecer todo tipo de agresiones, desde una pelea en una barra, en la calle, o un problema de violencia doméstica.”


(12) De acuerdo con la Cirujano General de Estados Unidos, la violencia contra la mujer en Estados Unidos sobrepasa cualquier otra causal por daño recibido por una mujer adulta. Cada quince (15) minutos una mujer es golpeada.